Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the preliminary amendment filed 01/06/2020.
Claims 1 – 15 are currently pending and have been examined.

Priority
The Examiner has noted the Applicants claiming Foreign Priority from Japanese Application 2017-138437, filed 07/14/2017. Certified copies of the priority documents have been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2020, 06/19/2020, and 12/16/2020 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

• “first receiving means receiving, from a first terminal, identification information” (Claim 1)

• “second receiving means receiving, from a second terminal, identification information” (Claim 1)

• “determining means determining presence or absence of a delivery fact of the load” (Claim 1)

• “determination result storing means storing a result of the determination” (Claim 1)

• “storing means previously storing identification information of the logistics company” (Claims 5-7)

• “means requesting the second terminal to transmit position information of the second terminal” (Claim 8)

storing means” (Claim 15)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

A review of the entire specification did not yield a corresponding structure for the following elements:

• “first receiving means,” “second receiving means,” “determining means,” “determination result storing means,” “storing means,” and “means”;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically,

Independent claim 1 recites:
• “first receiving means receiving, from a first terminal, identification information” 
• “second receiving means receiving, from a second terminal, identification information” 
• “determining means determining presence or absence of a delivery fact of the load” 
• “determination result storing means storing a result of the determination” 

Dependent claims 5-7 recite:
• “storing means previously storing identification information of the logistics company” 

Dependent claim 8 recites:
• “means requesting the second terminal to transmit position information of the second terminal” 

Independent claim 15 recites:
• “storing the presence or absence of the delivery fact of the load in storing means.”

The Original Specification does not clearly, deliberatively, and sufficiently provide, for each of the generic placeholders: “first receiving means,” “second receiving means,” “determining means,” “determination result storing means,” “storing means,” and “means,” adequate respective structures in order to perform the associated functions of: “receiving, from a first terminal, identification information,”  “receiving, from a second terminal, identification information,” “determining presence or absence of a delivery fact of the load,” and “storing a result of the determination” as recited in the instant claims.

Specifically, the Original Specification does not demonstrate that Applicant has made an invention that archives each and all of the respective claimed functions by each of the respective claimed structures because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Additionally, dependent claims 2 – 14 are rejected because of their dependency on independent claim 1 while failing to remedy the deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “first receiving means” (Claim 1), “second receiving means” (Claim 1), “determining means” (Claim 1), “determination result storing means” (Claim claims 1, 5 – 8, & 15 and claims including subsequent recitations of these limitations, are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Dependent claims 2 – 14 are rejected because of their dependency on independent claim 1 while failing to remedy the deficiencies.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… identification information of a load… and first position information,” “receiving… identification information of the load… and second position information,” “determining presence or absence of a delivery fact of the load on a basis of the first position information and the second position information in a case in which the identification information of the load received… and the identification information of the load received… agree with each other,” and “storing a result of the determination.”
	
2A Prong 1: The limitations of “receiving… identification information of a load… and first position information,” “receiving… identification information of the load… and second position information,” “determining presence or absence of a delivery fact of the load on a basis of the first position information and the second position information in a case in which the identification information of the load received… and the identification information of the load received… agree with each other,” and “storing a result of the determination,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “first receiving means,” “first terminal,” “second receiving means,” “second terminal,” “determining means,” and “determination result storing means” language, the functions in the context of this claim encompass a user manually and/or mentally evaluating whether a package was 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “first receiving means,” “first terminal,” “second receiving means,” “second terminal,” “determining means,” “storing means,” and “determination result storing means” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. Furthermore, the limitations of “identification information of a load acquired by the first terminal,” “identification information of the load acquired by the second terminal,” and “storing a result of the determination” are directed to extra-solution activity that is appended to the abstract idea and is not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “first receiving means,” “first terminal,” “second receiving means,” “second terminal,” “determining means,” “storing means,” and “determination result storing means” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “delivery areas,” “packages,” “the packages being sorted at the relay point,” “the plurality of packages are collected at the relay point,” and “vehicle” merely limit the field of use of the judicial exception to the shipping industry, and thus do not amount to 

Dependent claims 2 – 14 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional limitations of a “determining means,” “second terminal,” “logistics management system,” “storing means,” “second receiving means,” and “determining means” in the dependent claims are generically-recited computer-related elements that amounts to a mere instruction to “apply it” (the abstract idea) in a computer-based environment.  The additional element of “facility,” “sender,” “load,” “logistics company,” and “receiver” in the dependent claims merely limits the field of use of the judicial exception to the shipping / tracking industry, and thus does not amount to significantly more. Claims 10 – 11 are further directed to the well-understood, routine, and conventional activity of “Electronically scanning or extracting data from a physical document” (See MPEP § 2106.05(d)(II)). Claims 12 – 14 are further directed to the well-understood, routine, and conventional activity of printing a label and using GPS to measure a location, as evidenced by the generic descriptions of these elements in the instant specification (see 0019 & 0043, noting printing a label; see 0021 & 0025, noting the generic, exemplary language “The positioning means may be a global positioning system (GPS) receiver”). The limitations of the claims, when considered both individually and as an ordered combination, do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1   are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 20170372261 A1) in view of Levy et al. (US 20160225115 A1).

As per Claim 1, Bhatia discloses a logistics management system comprising: 

first receiving means receiving, from a first terminal, identification information of a load acquired by the first terminal and first position information indicating a position of the first terminal; second receiving means receiving, from a second terminal, identification information of the load acquired by the second terminal and second position information indicating a position of the second terminal (Fig. 7 & 0064, “client computing device 206 of both the recipient 236 and the delivery agent 221 each send a delivery notification to the delivery confirmation application 246”; 0054 & 0065, delivery notifications include “an identifier for the shipment record 219” (as per 0028, shipment record 219 includes “an order identifier linking the shipment record 219 to a particular order or orders or a listing of items included in the shipment”) and location “of the client computing device 206 at the time of the delivery”; [0066] – [0069], noting receiving the locations of both delivery devices 206; Also see abstract & claim 1 of Bhatia.);

To the extent to which Bhatia does not appear to explicitly disclose wherein identification information of the load is “acquired” by the first and second terminal, Levy, in 0045 – 0046, 0091, & 0095, noting that each participant in a delivery event (i.e., pickup or delivery) acquires a “parcel identification code” by scanning the package with their respective handheld computing devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both computing devices acquiring identification information of the load as in Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).

Bhatia further discloses:

	• determining means determining presence or absence of a delivery fact of the load on a basis of the first position information and the second position information in a case in which the identification information of the load received from the first terminal and the identification information of the load received from the second terminal agree with each other (Fig. 7 & 0071, “delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas”; 0072, “the delivery confirmation application 246 could determine whether the client computing device 206 of the recipient 236 was within 15 feet of the client computing device 206 of the delivery agent 221”; 0073, “the delivery confirmation application 246 could determine that a delivery was likely made due to the proximity of the recipient 236 and the delivery agent 221”; 0076, “the delivery confirmation application 246 generates a delivery confirmation… the delivery confirmation application 246 may also change the status of a shipment record 219 (FIG. 2) from “pending,” “in transit,” or a similar status to “delivered” or a similar status” after receiving the same “identifier for the shipment record 219” as per at least 0054 & 0065; claim 1 of Bhatia; 0050 – 0051, “If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered”); and 

	• determination result storing means storing a result of the determination performed by the determining means (0076, store the result of the confirmed delivery as a modified status in “shipment record 219” of Fig. 2 & 0021, 0028, & 0033.).

As per claim 2, Bhatia / Levy disclose the limitations for claim 1. Bhatia further discloses:

	• wherein the determining means determines that the delivery fact of the load is present in a case in which a distance between the position of the first terminal and the position of the second terminal is less than a predetermined distance (Fig. 7 & 0071, “delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas”; 0072, “the 

As per claim 3, Bhatia / Levy disclose the limitations for claim 2. Bhatia further discloses:

	• wherein the determining means determines that the delivery fact of the load is present in a case in which the distance between the position of the first terminal and the position of the second terminal is less than the predetermined distance (Fig. 7 & 0071, “delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas”; 0072, “the delivery confirmation application 246 could determine whether the client computing device 206 of the recipient 236 was within 15 feet of the client computing device 206 of the delivery agent 221”; 0073, “the delivery confirmation application 246 could determine that a delivery was likely made due to the proximity of the recipient 236 and the delivery agent 221”; claim 1 of Bhatia) and 

	• an elapsed time after the first position information is received until the second position information is received is less than a predetermined time (0050 – 0051, “If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered”; Also see 0016, 0047 – 0049, “determine whether the client computing device 206 of the recipient and the client computing device 206 of the delivery agent 221 are in proximity to each other or at the destination 233 at the same time instead of different times”; Also 0059, 0069, 

As per claim 4, Bhatia / Levy disclose the limitations for claim 2. Bhatia further discloses wherein:

	• the predetermined distance is set for each facility in which the second terminal is used (0042, “determine one or more appropriate geo-fence thresholds 239 to be assigned to the shipment record 219”; 0043, “The geo-fence threshold 239 can be specified based at least in part on one or more criteria…. Likewise, in the case of attended deliveries, a single geo-fence threshold 239 specifying that a client computing device 206 of a delivery agent 221 must be within a particular distance of a client computing device 206 of the recipient 236, or vice versa, can be used in order to confirm delivery. In some situations, both variations of this geo-fence threshold 239 can be used together to ensure that both the delivery agent 221 and the recipient 236 are within a desired proximity of each other at the time of delivery”; 0044, “the delivery confirmation application 246 can assign non-default geo-fence thresholds 239 based on one or more criteria… such as the …type of delivery location”).

As per claim 7, Bhatia / Levy disclose the limitations for claim 1. Bhatia further discloses wherein:

	• the first terminal is used by a logistics company, the second terminal is used by a receiver of the load (0043, “in the case of attended deliveries, a single geo-fence threshold 239 specifying that a client computing device 206 of a delivery agent 221 must be within a particular distance of a client computing device 206 of the recipient 236, or vice versa, can be used in order to confirm delivery”),

	• the logistics management system further comprises storing means previously storing a reception place of the load in an associated manner with the identification information of the load (0028 – 0029, storing “shipment record 219” 

	• the determining means further determines validity of handling of the load on a basis of the second position information received (receiver location) by the second receiving means and the reception place of the load previously stored in an associated manner with the identification information of the load (0018, 0031, 0043 – 0045, 0047 – 0049, 0051, “If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered…. the delivery confirmation application 246 can send the confirmation token 241 to the client computing device 206 for later use in confirming delivery of the shipment”; 0072, “compare the current location 226 of each client computing device 206 with the destination 233. In this approach, the geo-fence threshold 239 could represent a maximum allowable distance between each client computing device 206 and the destination 233. For example, if the geo-fence threshold 239 for the destination 233 were 100 feet, the delivery confirmation application 246 could determine whether each client computing device 206 is less than 100 feet from the destination 233”).

As per claim 8, Bhatia / Levy disclose the limitations for claim 1. Bhatia further discloses:

	• means requesting the second terminal to transmit position information of the second terminal in a case in which the first position information is received (Fig. 7, step 703 & 0064, a delivery notification from either the “client computing device 206” of the recipient or the delivery agent, which, as per 0065 & 0067, includes “the current location 226 (FIG. 2) of the client computing device 206 at the time of the delivery.” Then, as per step 706 & 0066, the system receives both device locations. As per 0068, the server requests location information from both devices. In other words, one of the devices initiates the delivery notification in step 703 by sending its location, Examiner’s note: With respect to the order of the steps (i.e., the requesting the second device location after having received a first device location) limitations, see 0104, noting that, as per the method of Fig. 7, “the order of execution may differ from that which is depicted. For example, the order of execution of two or more blocks may be scrambled relative to the order shown.”  Furthermore, although Bhatia discloses the claimed sequence of steps, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (Also see MPEP § 2144.04(IV.)(C.))

As per claim 9, Bhatia / Levy disclose the limitations for claim 1. Bhatia further discloses:

	• wherein in a case in which a distance between the position of the first terminal and the position of the second terminal is equal to or more than a predetermined distance, a predetermined message is transmitted (Fig. 7 & 0071, “Referring next to box 713, the delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas”; 0074 & esp. 0078, “if execution proceeds to box 723 instead of box 719, then the delivery confirmation application 246 can generate and send an error message to the client computing device 206 of either the recipient 236 or the delivery agent 221. The error message may include information regarding why the delivery confirmation application 246 is unable to confirm delivery. For example, the error message could indicate that the client computing devices 206 of the recipient 236 and delivery agent 221 are too far apart.”).

As per claims 10 & 11, Bhatia / Levy disclose the limitations for claim 1. Regarding the following limitation, Bhatia discloses, in 0056, that “computing device 206” comprises a camera used to capture an image. To the extent to which Bhatia does not appear to 

	• the first terminal includes photographing means photographing a code image indicated on the load and acquires the identification information of the load from the code image photographed by the photographing means (0045, 0084, & 0088, capturing a package identification code with a phone camera.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a device acquiring identification information of the load as in Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).

As per claim 13, Bhatia / Levy disclose the limitations for claim 1. Bhatia further discloses:

	• the first terminal, the first terminal including positioning means measuring a current position of the first terminal (0031, “client computing device 206 of a delivery agent 221 and a client computing device 206 of a recipient 236”; 0025, 0095, & 0097, client computing devices 206 comprise “geolocation circuit 1106 can include a radio receiver for a global satellite navigation system, such as a GPS receiver”).

As per claim 14, Bhatia / Levy disclose the limitations for claim 1. Bhatia further discloses:

	• the second terminal, the second terminal including positioning means measuring a current position of the second terminal (0031, “client computing device 206 of a delivery agent 221 and a client computing device 206 of a recipient 236”; 0025, 0095, & 0097, client computing devices 206 comprise “geolocation circuit 1106 can 

As per claim 14, see the above relevant rejection of claim 1. Bhatia additionally discloses a method in claim 1, 0063).

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 20170372261 A1) in view of Levy et al. (US 20160225115 A1), in further view of Rademaker (US 20120173448 A1).

As per claim 5, Bhatia / Levy disclose the limitations for claim 1. Regarding the following limitation,

	• the first terminal is used by a sender of the load, the second terminal is used by a logistics company, Bhatia, in 0039, discloses a sender scheduling delivery using a carrier such as “postal service, parcel carrier, courier company, etc.” but does not appear to explicitly disclose wherein the first and second devices are used in a pick-up scenario. However, Levy, in 0009 – 0011 & 0042, teaches a “crowdsourced” delivery invention in which “participants” can “transport parcels between warehouses or between senders and warehouses or between warehouses and receivers”, and encompasses scenarios such as “parcel pick-ups and drop-offs” in which “each participant uses his communication device.” Also see 0090 – 0095, noting that each participant in during a warehouse pick-up scenario sends package identification information to the server, and that “Short Range Phone to Phone” communication stake place between the logistics company (driver) and the sender of the load. Also see 0084, noting “The Mobile Communication App shown in FIG. 5 resides in the phone 4 carried by the drivers or associated with the warehouse operators.” Also see 0039, noting sender communication device. Also see Fig. 4 & 0060, noting a route of the crowdsourced delivery from a sender to a receiver. Also see claims 12 – 13 of Levy. In other words, the package transfer confirmation method can be used in either a pick-up or drop-off 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both computing devices acquiring identification information of the load as in Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).

Bhatia further discloses:

	• the logistics management system further comprises storing means previously storing identification information of the logistics company in an associated manner with the identification information of the load (0021, “data stored in the data store 213 includes, for example, device records 216, shipment records 219, delivery agent 221 records and potentially other data”; 0022 “device record 216 represents information related to a client computing device 206 associated with a shipment. the device record 216 can include information related to a client computing device 206 carried or worn by a delivery agent 221. Accordingly, the device record 216 can include a device identifier 223, a current location 226 of the client computing device 206, and a current status 229 of the client computing device 206”; 0023, “device identifier 223 can correspond to a unique identifier for the client computing device 206”; 0032 – 0033, “The record for the delivery agent 221 can include a device identifier 223 of a client computing device 206 associated with the delivery agent, such as a mobile computing device.”);

To the extent to which Bhatia does not appear to explicitly disclose matching a received courier identifier with the stored courier identifier, Rademaker teaches this element:

• the second receiving means further receives the identification information of the logistics company the determining means further determines validity of handling of the load on a basis of whether or not the identification information of the logistics company received by the second receiving means and the identification information of the logistics company previously stored in an associated manner with the identification information of the load agree with each other (0032 – 0033, “the handoff processing engine 310 may obtain an identifier of a handoff mobile device 220 used by the purported subsequent custodian, and may compare the identifier to an identifier associated with the appropriate custodian record indicated in the package record stored in the package data store 316”; Also 0035 – 0036, 0044, & 0060, verifying subsequent custodian identity at the server. Also Fig. 3 & 0027, noting the handoff processing engine 310 of server which performs the courier verification. As per at least 0055, a custodian can be “common carriers, bicycle messengers, taxis, and/or the like.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Rademaker in the package transfer method/system of Bhatia / Levy with the motivation “to verify that a handoff of a package from a current custodian to a subsequent custodian has taken place correctly,” as evidenced by Rademaker (0032).

As per claim 6, Bhatia / Levy disclose the limitations for claim 1. Bhatia further discloses wherein:

	• the first terminal is used by a logistics company, the second terminal is used by a receiver of the load (0043, “in the case of attended deliveries, a single geo-fence threshold 239 specifying that a client computing device 206 of a delivery agent 221 must be within a particular distance of a client computing device 206 of the recipient 236, or vice versa, can be used in order to confirm delivery”),

	• the logistics management system further comprises storing means previously storing identification information of the receiver of the load in an associated manner with the identification information of the load (0022 – 0023, 

To the extent to which Bhatia does not appear to explicitly disclose matching a received receiver identifier with the stored receiver identifier, Rademaker teaches this element:

• the second receiving means further receives the identification information of the receiver, and the determining means further determines validity of handling of the load on a basis of whether or not the identification information of the receiver received by the second receiving means and the identification information of the receiver previously stored in an associated manner with the identification information of the load agree with each other (0032 – 0033, 0035, matching receiving custodian identity with stored receiving custodian identity. Also 0035 – 0036, 0044, & 0060, verifying subsequent custodian identity at the server. Also Fig. 3 & 0027, noting the handoff processing engine 310 of server which performs the courier verification. As per at least 0055, a custodian can be “common carriers, bicycle messengers, taxis, and/or the like.” As per 0042, senders and receivers are custodians. In other words, a subsequent custodian who receives the package can be a delivery recipient i.e., receiver.),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Rademaker in the package transfer method/system of Bhatia / Levy with the motivation “to verify that a handoff of a package from a current custodian to a subsequent custodian has taken place correctly,” as evidenced by Rademaker (0032).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 20170372261 A1) in view of Levy et al. (US 20160225115 A1), in further view of Gillen et al. (US 20160314429 A1).

claim 12, Bhatia / Levy disclose the limitations for claim 10. To the extent to which Bhatia does not disclose the following limitation, Gillen teaches:

	• a printing apparatus printing the code image (0032, a printed “unique item/shipment identifier” on a label affixed to a package.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gillen in the package transfer method/system of Bhatia / Levy with the motivation “to identify and track the item/shipment 103 as it moves through the carrier's transportation network,” as evidenced by Gillen (0032).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kohli (US 20180330320 A1); see, e.g., 0044 – 0046, noting a delivery notification triggered by “geographic locations of computing devices associated with delivery and receipt of the package.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628